Citation Nr: 1509743	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  07-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to a higher initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy.

3.  Entitlement to a higher initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to a higher initial disability rating in excess of 10 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 (increased rating for type II diabetes mellitus) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a January 2012 (initial ratings for left and right upper extremity peripheral neuropathy, effective from March 3, 2011) rating decision by the Appeals Management Center (AMC) in Washington, DC.  In a March 2014 rating decision by the AMC, a separate 10 percent disability rating for diabetic retinopathy was granted, effective December 31, 2013.  Service connection and the corresponding initial ratings assigned for the left and right upper extremity peripheral neuropathy and diabetic retinopathy disabilities are all derivate issues that arose during the development of the August 2006 claim for an increased rating for type II diabetes mellitus.

This matter was previously before the Board in December 2010, April 2013, and October 2013.  Most recently, in October 2013, the Board remanded the matter for additional development including to procure VA treatment records and to provide a new VA examination.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the October 2013 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 
FINDINGS OF FACT

1.  For the entire period from August 21, 2006, the service-connected type II diabetes mellitus manifested symptoms and impairment including required daily-use of insulin and restriction of diet.

2.  For the entire initial rating period from March 3, 2011, the service-connected left and right upper extremity peripheral neuropathy disabilities manifested symptoms including tingling and pain in the hands, fingers, and forearms.

3.  For the entire initial rating period from December 31, 2013, the service-connected diabetic retinopathy has been manifested by distant vision obtainable after best correction by glasses of 20/50 or better in both eyes.


CONCLUSIONS OF LAW

1.  For the entire rating period from August 21, 2006, the criteria for an increased disability rating in excess of 20 percent for type II diabetes mellitus have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 (2014).

2.  For the entire initial rating period from March 3, 2011, the criteria for a higher initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8514-15 (2014).

3.  For the entire initial rating period from March 3, 2011, the criteria for a higher initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8514-15 (2014).

4.  For the entire initial rating period from December 31, 2013, the criteria for a higher initial disability rating in excess of 10 percent for diabetic retinopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.79, Diagnostic Code 6006 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2006 letter sent prior to the initial adjudication of the increased rating claim for type II diabetes mellitus, the RO advised the Veteran that he may submit evidence showing that the service-connected type II diabetes mellitus disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's written statements.  Pursuant to the October 2013 Board Remand, the evidence includes VA treatment records from March 2013 through December 2013.  See Stegall, 11 Vet. App. 268.  The Veteran has not advised VA of any additional evidence that should be obtained in order to help substantiate the issues on appeal.

Also pursuant to the October 2013 Board Remand, VA examined the service-connected type II diabetes mellitus, bilateral upper extremity peripheral neuropathy, and diabetic retinopathy disabilities in December 2013.  The VA examiner interviewed the Veteran regarding past and present symptomatology, performed a series of physical examinations, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the December 2013 VA examination is adequate and that no further medical examination or opinion is necessary to decide the issues of a higher initial ratings for the service-connected left and right upper extremity peripheral neuropathy and diabetic retinopathy disabilities, and an increased rating for type II diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the rating schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31 (2014).

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In cases involving diabetes, non-compensable complications associated with diabetes are considered part of the diabetic process, to be rated together with the diabetes until they are at least 10 percent disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Type II Diabetes Mellitus

Service connection for type II diabetes mellitus was established in an October 2001 rating decision by the RO, which assigned an initial disability rating of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  On August 21, 2006, VA received the Veteran's claim for an increased rating for service-connected type II diabetes mellitus.  See August 2006 VA Form 21-4138.

As noted above, type II diabetes mellitus (with erectile dysfunction, which is not separately compensable so is still rated together with the diabetes) is rated at 
20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After a review of all the lay and medical evidence, the Board finds that, for the entire rating period from August 21, 2006, the service-connected type II mellitus manifested symptoms and impairment including required daily-use of insulin and restriction of diet.  As discussed in more detail below, however, the evidence does not demonstrate that an increased rating under Diagnostic Code 7913 is warranted.

VA examined the service-connected type II diabetes mellitus in September 2006.  The Veteran denied a history of ketoacidosis or hypoglycemic reactions, or any hospitalizations for diabetes.  The Veteran described a restricted diet with low carbohydrates, but no restriction of activities.  The examination report also reflects that the Veteran was prescribed insulin and an oral hypoglycemic agent.

VA examined the service-connected type II diabetes mellitus again in January 2008 because the Veteran indicated that the disability had worsened.  During the examination, the Veteran described the worsening as insulin dependence.  The Veteran denied any regulation of activities due to diabetes, but did note a restricted diet.  The Veteran denied a history of hospitalizations for ketoacidosis or hypoglycemic reactions.  The Veteran reported seeing a diabetic care provider every three months.  

VA examined the service-connected type II diabetes in March 2011 because the Veteran indicated that the disability had begun affecting the bilateral lower extremities.  The Veteran denied hypoglycemic and ketoacidotic episodes with hospitalization within the previous year.  The Veteran reported visiting a diabetic care provider once every three months.  The Veteran indicated following a restricted diet, but no restrictions on activity.  Although the examination report initially noted that the Veteran reported new symptoms affecting the lower extremities, the detailed discussion that follows reflects peripheral neuropathy symptoms in the upper extremities, but no reported symptoms in the lower extremities.

In a January 2012 letter, the Veteran reported insulin dependence, a restricted diet, and regulation of activities.  No additional details on the regulation of activities was provided.

VA also examined the service-connected type II diabetes mellitus in June 2013.  The examination report's diagnosis section notes that the Veteran had no regulation of activities or restrictions on diet (other than American Diabetes Association (ADA) dietary recommendations for all diabetics).  The associated Disability Benefits Questionnaire (DBQ) also indicated no regulation of activities as part of medical management of the diabetes.  The Veteran reported seeing a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran denied any hospitalizations over the previous 12 months for episodes of ketoacidosis or hypoglycemic reactions.

VA most recently examined the service-connected type II diabetes mellitus in December 2013.  The DBQ associated with the December 2013 VA examination reflects that the Veteran requires daily insulin but not regulation of activities.  The Veteran reported less than two monthly visits to a diabetic care provider and no hospitalizations for ketoacidosis or hypoglycemic reactions.

VA treatment records for the period from August 21, 2006, as well as one year prior to August 21, 2006, do not show that the Veteran has a history of regulating activities as part of medical management of the diabetes.  Similarly, the VA treatment records do not reflect any hospitalization for episodes of ketoacidosis or hypoglycemic reactions, or weekly visits to VA facilities for diabetic care.

In sum, for the rating period from August 21, 2006, the evidence demonstrates required daily-use of insulin and a restricted diet; however, the weight of the lay and medical evidence is against finding regulated activities due to the service-connected type II diabetes mellitus for any period.  An increased disability rating of 40 percent requires daily-use of insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  While the Veteran reported that he had restricted activities in an August 2007 VA Form 9 and a January 2012 letter, the record includes several instances when the Veteran denied any regulation of activity due to the service-connected type II diabetes mellitus, including during the September 2006, January 2008, March 2011, June 2013, and December 2013 VA examinations.  See also August 8, 2013 VA treatment record; August 13, 2010 VA treatment record.  Accordingly, in the context of over eight years of lay and medical evidence that includes several denials of regulated activities, the Board finds that the Veteran's August 2007 and January 2012 indications of regulated activities do not provide actual evidence of regulated activities due to service-connected diabetes.  For these reasons, the Board finds that an increased rating in excess of 20 percent for type II diabetes mellitus is not warranted for any period.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Because the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

In this context, the Board also notes that erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone. Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31. Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See id.  

Here, while the evidence shows that the Veteran has erectile dysfunction related to the service-connected type II diabetes mellitus, the Veteran does not assert and the record does not otherwise indicate that the Veteran has a penis deformity.  Accordingly, a separate rating for erectile dysfunction is not warranted.  38 C.F.R. §§ 4.118, Note (1); 4.115b.

Initial Rating for Bilateral Upper Extremity Peripheral Neuropathy

As discussed above, a March 3, 2011 VA examination of the service-connected type II diabetes mellitus revealed bilateral upper extremity peripheral neuropathy after the Veteran reported worsening symptoms of diabetes.  Subsequently, in a January 2012 rating decision, the RO granted separate 20 percent disability ratings for both left and right upper extremity peripheral neuropathy, effective March 3, 2011, the date of the VA examination that revealed bilateral upper extremity peripheral neuropathy.  The Veteran asserts that a higher initial disability rating in excess of 
20 percent for both left and right upper extremity peripheral neuropathy is warranted based on symptoms including tingling and pain in the hands.  See December 2014 representative brief.

The left and right upper extremity peripheral neuropathy disabilities have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8514.  Disability ratings of 20, 30, and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major (dominant) radial nerve.  Disability ratings of 20, 20, and 
40 percent are warranted, respectively, for mild, moderate, and severe incomplete of the minor (nondominant) radial nerve.  Disability ratings of 70 and 60 percent are warranted, respectively, for complete paralysis of the major or minor radial nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

For reasons addressed below, the Board has also considered the schedular rating criteria found under 38 C.F.R. § 4.124s, Diagnostic Code 8515, which governs the median nerve.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve. Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 
70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8515.
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As an initial matter, the Board notes that entitlement to separate compensable ratings for left and right upper extremity peripheral neuropathy arose on March 3, 2011, and no earlier.  The appeals for higher initial ratings for left and right upper extremity peripheral neuropathy derive from the Veteran's appeal of a January 2012 rating decision that granted service connection for left and right upper extremity peripheral neuropathy as separately compensable manifestations of service-connected type II diabetes mellitus.  As indicated above, a compensable rating for a median or radial nerve disability is warranted when the evidence demonstrates mild incomplete paralysis of the median or radial nerve.  The Veteran did not assert any symptoms of bilateral upper extremity peripheral neuropathy in written statements to the Board prior to March 3, 2011; however, the Veteran did assert other symptoms including insulin dependence and erectile dysfunction.  See August 2009 VA Form 9; September 2006 VA Form 21-4138.  Similarly, VA treatment records prior to March 3, 2011 do not list upper extremity peripheral neuropathy as an active problem, nor do those treatment records include complaints, treatment, or symptoms related to upper extremity peripheral neuropathy.  For these reasons, it is not factually ascertainable that left or right upper extremity peripheral neuropathy manifested (or more nearly approximated) mild incomplete paralysis of the median or radial nerve prior to March 3, 2011; therefore, a finding of mild incomplete paralysis of the median or radial nerves in the left and right upper extremities was not factually ascertainable until March 3, 2011, and the Board's analysis will proceed from this date forward.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 
20 percent for either the left or right upper extremity peripheral neuropathy disabilities is warranted for the entire initial rating period from March 3, 2011.  As noted above, VA examined the service-connected type II diabetes mellitus on March 3, 2011 and found bilateral upper extremity peripheral neuropathy.  The March 2011 VA examiner recorded the nature of the peripheral neuropathy as intermittent tingling and numbness of all fingers two to three times per week.  The Veteran indicated that the tingling and numbness began three years prior to the examination; however, as discussed above, there is no prior indication from the medical and lay evidence that symptoms of peripheral neuropathy were present before the March 2011 VA examination.  Additionally, the examination report reflects that the Veteran is right-handed; therefore, the right upper extremity shall be considered as having the major radial nerve.

VA examined the upper extremity peripheral nerves in June 2013.  The VA examiner noted "mild" paresthesias and/or dysesthesias of the left and right upper extremity, but no numbness, intermittent pain, or constant pain; however, the VA indicated that the Veteran described a tingling sensation in the palms of the hands.  A neurologic examination revealed normal strength in both left and right wrist flexion, wrist extension, grip, and pinch.  A deep tendon reflex examination revealed normal results on both left and right inner/outer forearm and hand/fingers tests.  Position, vibration, and cold sensation tests were normal in both upper extremities.

VA examined the upper extremity peripheral nerves again in December 2013.  The Veteran reported tingling and pain in both hands, from the wrist to the fingers.  The Veteran also reported throbbing pain at night that goes up the forearm.  The Veteran denied any additional symptoms affecting the upper extremities.  Constant pain and paresthesias and/or dysesthesias in both upper extremities were marked as "mild."  A neurologic examination revealed normal strength in both left and right wrist flexion, wrist extension, grip, and pinch.  A deep tendon reflex examination revealed normal results on both left and right inner/outer forearm and hand/fingers tests.  Position, vibration, and cold sensation tests were normal in both upper extremities.  The left upper extremity demonstrated decreased sensation to light touch in the hands and fingers.  The VA examiner marked that the radial nerves were normal in both upper extremities, but that the median nerve in the right median nerve demonstrated mild incomplete paralysis, and the left median nerve demonstrated moderate incomplete paralysis.

While the Veteran reported that upper extremity peripheral neuropathy began three years prior to the March 3, 2011 VA examination, VA treatment records during that period do not indicate any treatment, symptoms, or complaints related to a left or right upper extremity peripheral neuropathy disability.  Similarly, in written statements to the Board prior to the December 2014 representative brief describing peripheral neuropathy symptoms including tingling and pain in the hands, and throbbing pain at night that extends to the forearms, the Veteran did not discuss symptoms an upper extremity peripheral neuropathy disability.  See December 2014 representative brief.  Accordingly, in the context of several years of lay and medical evidence that demonstrate the presence of symptoms of type II diabetes mellitus such as diabetic retinopathy and erectile dysfunction, but not the presence of an upper extremity peripheral neuropathy disability, the Board finds that the Veteran's March 3, 2011 VA examination statement indicating onset of upper extremity peripheral neuropathy three years prior does not provide actual evidence of upper extremity peripheral neuropathy that would allow for a factually ascertainable date of onset for upper extremity peripheral neuropathy prior to March 3, 2011.

In sum, for the period from March 3, 2011, the evidence shows that the left and right peripheral neuropathy disabilities manifested symptoms including tingling and pain in the hands, fingers, and forearms.  For these reasons, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the radial nerve for both upper extremities, and the criteria for an initial rating in excess of 
20 percent for peripheral neuropathy of the left upper extremity or peripheral neuropathy of the right upper extremity have not been met for any period from March 3, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Similarly, because the December 2013 VA examiner indicated that the left median nerve demonstrated moderate incomplete paralysis, and not severe incomplete paralysis, the Board also finds that the criteria for a higher initial disability rating in excess of 20 percent for the left upper extremity peripheral neuropathy have not been met or more nearly approximated.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (providing disability ratings in excess of 20 percent for the minor median nerve for severe incomplete paralysis and complete paralysis).  Because the preponderance of the evidence is against the claims for higher initial ratings, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Diabetic Retinopathy

Service connection for diabetic retinopathy (a separate compensable rating derived from service-connected type II diabetes mellitus) was established in a March 2014 rating decision by the RO, which assigned an initial disability rating of 10 percent, effective December 31, 2013, the date of the VA examination when entitlement to a separate compensable rating arose.  The Veteran asserts that an initial disability rating in excess of 10 percent is warranted based on unspecific mild symptoms.  See December 2014 representative letter.

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating. 




Incapacitating Episodes

In regard to the first method of rating, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 
2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's diabetic retinopathy was manifested by incapacitating episodes having a total duration of at least at least 
2 weeks, but less than 4 weeks, during the any 12 month period from December 31, 2013, as required for a higher initial disability rating of 20 percent.  Neither the June 2013 nor December 2013 VA optometry examination reports indicated that the Veteran had any incapacitating episodes attributable to any eye disorder during the previous 12 months.  VA treatment records do not reveal any incapacitating episodes attributable to any eye disorder over any 12-month period.  The Veteran did not testify or submit statements to suggest that he has had any incapacitating episodes attributable to any eye disorder.  

For these reasons, the Board finds that an initial disability rating  for diabetic retinopathy in excess of 10 percent based on incapacitating episodes is not warranted for any period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6006.  As such, it is considered more favorable to rate the Veteran's retinopathy based on visual impairment.  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2014).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.

Visual Acuity

In regard to the second method of rating, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  To warrant a 20 percent rating based on impairment of central visual acuity, the corrected distance vision in one eye must be at least 20/70.  38 C.F.R. § 4.79, Diagnostic Codes 6061-66 (2014).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's diabetic retinopathy was manifested by corrected distance vision in one eye of at least 20/70.  During the June 2013 VA optometry examination, the Veteran demonstrated unspecific (report did not indicate whether results were distance or near vision) corrected vision of 20/40 in the right eye and 20/20 in the left eye.  During the December 2013 VA examination, the Veteran demonstrated corrected distance vision of 20/50 in the right eye and 20/40 or better in the left eye.  Corrected near vision was listed as 20/40 or better in the right eye and 20/50 in the left eye.  The December 2013 VA examiner indicated that the Veteran does not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran has not submitted any statements or medical records to indicate that corrected distance vision in either eye is 20/70 or worse.

In sum, the weight of the lay and medical evidence is against finding that the diabetic retinopathy manifested impairment of central visual acuity measured by corrected distance vision in at least one eye as 20/70 or worse.  As such, the Board finds that an initial disability rating in excess of 10 percent for diabetic retinopathy is not warranted based on impairment of central visual acuity.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79 Diagnostic Code 6061-66.

Visual Field

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Here, the December 2013 VA examiner indicated that the Veteran does not have a visual field defect or a condition that may result in a visual field defect.  As such, the December 2013 VA examiner did not conduct an examination of the Veteran's visual field.  The Veteran has not submitted any statements or medical evidence indicating that the diabetic retinopathy has manifested a visual field defect, to include any measurements of the visual field.   

For these reasons, the Board finds that an initial disability rating in excess of 
10 percent for diabetic retinopathy based on impairment of visual fields is not warranted for any period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6080.  Within this context, the Board has also considered a disability rating for impairment of visual fields under Diagnostic Code 6081.  38 C.F.R. § 4.79.  However, as the evidence does not demonstrate scotoma, and a 10 percent disability rating has already been assigned under Diagnostic Code 6066, a separate rating under this code is not applicable.  See 38 C.F.R. § 4.14; Esteban, 
6 Vet. App. at 261-62.

Muscle Function

Examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  The Board considered a separate rating for muscle function; however, the December 2013 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has not submitted statements or other evidence to support such a finding.  Accordingly, the Board finds that an initial disability rating for diabetic retinopathy is not warranted based on impairment of muscle function.

As to the period prior to December 31, 2013, the Board notes that diabetic retinopathy has been a recognized symptom of service-connected type II diabetes mellitus since November 2006.  The November 2006 rating decision denied an increased rating in excess of 20 percent for "diabetes mellitus, noninsulin dependent with mild diabetic retinopathy" and included a rating discussion for the retinopathy disorder.  The Veteran's notice of disagreement expressed disagreement with the finding regarding insulin dependence, but not with the findings related to diabetic retinopathy.  See January 2007 VA Form 21-4138.  The medical evidence prior to December 31, 2013, including visual tests from April 26, 2006, May 8, 2007, February 22, 2008, November 19, 2008, February 15, 2011, March 3, 2011, and May 8, 2013 does not demonstrate entitlement to a separate compensable rating for diabetic retinopathy; therefore, it is not factually ascertainable that entitlement to a separate disability rating for diabetic retinopathy arose prior to December 31, 2013.  As such, the Board does not assign any disability rating for the period prior to December 31, 2013.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); Harper, 10 Vet. App. 125; Gaston, 605 F.3d at 984; VAOPGCPREC 12-98.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's type II diabetes mellitus, and no referral for extraschedular consideration is required.  For the entire rating period, the service-connected type II diabetes mellitus has manifested symptoms and impairment including required daily-use of insulin and restriction of diet.  The schedular criteria under Diagnostic Code 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent disability rating for diabetes mellitus requiring insulin and restricted diet.  As the schedular rating criteria specifically address the symptoms and impairment manifested by the service-connected type II diabetes mellitus, the Board finds that the schedular rating criteria are adequate for rating purposes; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected type II diabetes mellitus.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.71a.

Similarly, the Board finds that no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the other separately-ratable service-connected disabilities related to diabetes.  First, the Board finds that the symptomatology and impairment caused by the diabetic retinopathy fails to show anything unique or unusual about the Veteran's diabetic retinopathy that would render the schedular criteria inadequate.  The service-connected diabetic retinopathy has manifested visual impairment.  Visual impairment, measured by impairment of visual acuity and impairment of visual fields, is explicitly part of the schedular rating criteria.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and his disability picture is thus contemplated by the rating schedule.  Accordingly, the assigned schedular rating is adequate, and extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is not warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227; 38 C.F.R. § 4.71a.

Second, the Board finds that the symptoms and impairment caused by the bilateral upper extremity peripheral neuropathy disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, including Diagnostic Codes 8514, 8614, 8714 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the radial nerves.  Here, the manifestations of peripheral neuropathy of the upper extremities include tingling and pain in the hands, fingers, and forearms and approximate mild, neuritis, neuralgia, or incomplete paralysis of the radial nerves.  These symptoms and impairment are part of, or similar to, 

symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the peripheral neuropathy disabilities, and referral for consideration of an extraschedular evaluation is not warranted.  See Bagwell; Shipwash at 227; 38 C.F.R. § 4.71a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are chronic kidney disease, hearing loss, posttraumatic stress disorder, coronary artery disease, and tinnitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the type II diabetes mellitus, bilateral upper extremity peripheral neuropathy, and diabetic retinopathy disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not stated, the representative has not asserted, and the record does not otherwise suggest that the Veteran is unable to secure or follow substantially gainful employment due to the service-connected type II diabetes mellitus, bilateral upper extremity peripheral neuropathy, 













or diabetic retinopathy disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

For the entire increased rating period from August 21, 2006, an increased disability rating in excess of 20 percent for type II diabetes mellitus is denied.

For the entire initial rating period from March 3, 2011, a higher initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

For the entire initial rating period from March 3, 2011, a higher initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy is denied.

For the entire initial rating period from December 31, 2013, a higher initial disability rating in excess of 10 percent for diabetic retinopathy is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


